Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional applications 62/645774 and 62/767454 fail to provide adequate support or enablement in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application 62/767,454 describes a computing system. Application 62/645774 describes a training set for a video quality classifier. Neither of these applications provide support for deriving an encoding comparison metric from a test and reference codec, or analyzing a baseline model.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjontegaard (NPL “Calculation of average PSNR differences between RD-curves,” VCEG-M33, 2001) in view of Huszar (US PG Publication 2018/0240017) and Breiman (NPL “Bagging Predictors,” Machine Learning, 24, 123–140 (1996)).

	Regarding Claim 1, Bjontegaard (NPL “Calculation of average PSNR differences between RD-curves,” VCEG-M33, 2001) discloses a computer-implemented method (method for calculating difference between two RD curves, Section 1 intro), comprising:
	computing a plurality of first quality scores (four data points, Section 1 intro, of SNR, Section 4.1) associated with a test encoding configuration (first simulation of two simulations for video coding, Section 1 Intro, e.g., plot 2, Fig. 3) based on a quality model (interpolated SNR curve from SNR data points Section 4.1, first equation, SNR = a + b*bit + c*bit2 + d*bit3, with constants a, b, c, and d determined such that the curve passes through all data points, Section 3, curve fitting);
	computing a plurality of second quality scores (our data points, Section 1 intro, of SNR, Section 4.1) associated with a reference encoding configuration (second simulation of two simulations for video coding, Section 1 Intro, e.g., plot 1, Fig. 3) based on the quality model (interpolated SNR curve from SNR data points Section 4.1, first equation, SNR = a + b*bit + c*bit2 + d*bit3, with constants a, b, c, and d determined such that the curve passes through all data points, Section 3, curve fitting);
and generating a value for an encoding comparison metric (Average bitrate difference in %, Section 4.1) based on the first plurality quality scores (SNR of first simulation, Fig. 3) and the second plurality of quality scores (SNR of second simulation, Fig. 3);
wherein the encoding comparison metric (mapped below to Huszar) is based on the first plurality of quality scores and the second plurality of quality scores (SNR of first and second simulations, Fig. 3).
Bjontegaard does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the quality model is plurality of bootstrap quality models (plurality of committee members, e.g., deep neural network 150_1…150_n [0035]), wherein each bootstrap quality model is trained (each committee member initialized [0035]) based on a different subset (using a different training set of the training sets [00035], different training sets of data from labeled distortions pairs 105 [0034]) of first training data (labeled distortion pairs 105, [0029, 0031-0034, 0038-0038]) included in a training database (stored in memory [0032]), wherein the first training data (labeled distortion pairs 105, [0029, 0031-0034, 0038-0038]) comprises at least a portion of all training data (labeled distortion pairs 105, [0029, 0031-0034, 0038-0038]) included in a training database (stored in memory [0032]);
wherein generating a value is generating a distribution (variance in scores [0036], diversity of scores [0036-0038]) of bootstrap values (each committee member provides a score [0036]) for an encoding comparison metric (perceptual loss score, [0035-0036, 0038]), wherein the distribution (variance in scores [0036], diversity of scores [0036-0038]) quantifies an accuracy (high level of disagreement/uncertainty, satisfying a diversity metric [0036] means that the classifier needs to be retrained with additional data [0038]) of a baseline value (perceptual loss score [0035-0036] of, e.g., deep neural network 150_1 [0035]) for an encoding comparison metric (perceptual loss score, [0035-0036, 0038]) generated by a baseline quality model (e.g., deep neural network 150_1 [0035]).
In addition, Breiman teaches wherein each bootstrap quality model (tree classifiers Φ1… Φ50, Page 125 bullets ii…iv) is trained based on a different subset (bootstrap sample LB, Page 125 bullets ii…iv) of first training data (selected from the original learning set L, Page 125 bullets ii…iv);
wherein the baseline quality model (classification tree constructed from L, Page 125 bullets ii…iv) is trained based on the first training data (the set L, Page 125 bullets ii…iv).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the PSNR metric of Bjontegaard with the bootstrapped perceptual loss score of Huszar because Huszar teaches that it fully captures the human quality perception for many different types of distortion yet can be attained via a small set of labeled training data [0010], which outperforms known techniques in breadth and scalability [0015].
	It would have been obvious to one of ordinary skill in the art before the application was filed to train one of the neural networks, e.g., 150_1, of Huszar based on the entire set of labeled distortion pairs because Briemann suggests that a model trained on the entire training set can be used as a benchmark to analyze the accuracy of the bootstrapped model (Tables 2, 3, 5).

Regarding Claim 2, Bjontegaard discloses the computer-implemented method of claim 1, wherein the encoding comparison metric comprises a Bjontegaard rate difference (BD-rate) (Average bitrate difference in % over the whole range of PSNR, Section 4.1).

Regarding Claim 4, Bjontegaard discloses the computer-implemented method of claim 1, wherein the test encoding configuration is associated with a first coder/decoder (codec) (first of two simulation conditions for video coding, Section 1 introduction), and the reference encoding configuration is associated with a second codec (second of two simulation conditions for video coding, Section 1 introduction).

	Regarding Claim 5, Bjontegaard discloses the computer-implemented method of claim 1, further comprising:
	computing a third plurality of quality scores (SNR plot, Section 1 intro, of SNR, Section 4.1) associated with the test encoding configuration (first simulation of two simulations for video coding, Section 1 Intro, e.g., plot 2, Fig. 3) based on the baseline quality model (interpolated SNR curve from SNR data points Section 4.1, first equation, SNR = a + b*bit + c*bit2 + d*bit3, with constants a, b, c, and d determined such that the curve passes through all data points, Section 3, curve fitting);
	computing a fourth plurality of quality scores (SNR plot data points, Section 1 intro, of SNR, Section 4.1) associated with the reference encoding configuration (second simulation of two simulations for video coding, Section 1 Intro, e.g., plot 1, Fig. 3) based on the baseline quality model (interpolated SNR curve from SNR data points Section 4.1, first equation, SNR = a + b*bit + c*bit2 + d*bit3, with constants a, b, c, and d determined such that the curve passes through all data points, Section 3, curve fitting);
	and computing the baseline value for the encoding comparison metric (Average bitrate difference in %, Section 4.1) based on the third plurality of quality scores (first simulation of two simulations for video coding, Section 1 Intro, e.g., plot 2, Fig. 3) and the fourth plurality of quality scores (second simulation of two simulations for video coding, Section 1 Intro, e.g., plot 2, Fig. 3). 

Regarding Claim 6, Bjontegaard discloses the computer-implemented method of claim 1, wherein computing the first plurality of quality scores comprises: 
performing one or more encoding operations based on the test encoding configuration and a portion of video content, to generate a portion of encoded video content (first of two simulation conditions for video coding, Section 1 introduction);
and computing a first quality score based on the portion of encoded video content and a quality model (interpolated SNR curve from SNR data points Section 4.1, first equation, SNR = a + b*bit + c*bit2 + d*bit3, with constants a, b, c, and d determined such that the curve passes through all data points, Section 3, curve fitting).
Bjontegaard does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the model is a first bootstrap quality model included in the plurality of bootstrap quality models (one of deep neural networks 150_1…150_n, Fig. 1, [0035]; for perceptual loss [0038]). 

	Regarding Claim 7, Bjontegaard discloses the computer-implemented method of claim 1, wherein each quality score included in the first plurality of quality scores is associated with a different combination of a portion of encoded video content (simulation, Section 1 Intro), a bitrate setting (performed at 4 data points, Section 1, e.g. 4 bitrate settings—data points, Fig. 3), and a quality model (interpolated SNR curve from SNR data points Section 4.1, first equation, SNR = a + b*bit + c*bit2 + d*bit3, with constants a, b, c, and d determined such that the curve passes through all data points, Section 3, curve fitting).
Bjontegaard does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the model is a bootstrap quality model included in the plurality of bootstrap models (deep neural networks 150_1…150_n, Fig. 1, [0035]). 

Regarding Claim 8, Bjontegaard discloses the computer-implemented method of claim 1.
Bjontegaard does not explicitly disclose, but Huszar teaches wherein the baseline quality model is trained based on the training database (training set generator generates training sets for each deep neural net 150_1…150_n, Fig. 1, [0034]; each NN 150_1..n initialized using different training set [0035]). 

	Regarding Claim 11, Bjontegaard does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps (computer program product embodied on a computer-readable storage device includes instructions [0014]).
	The remainder of Claim 11 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 12, Bjontegaard discloses the one or more non-transitory computer readable media of claim 11, wherein the encoding comparison metric specifies a percentage bitrate change when encoding using the test encoding configuration relative to encoding using the reference encoding configuration while maintaining the same quality score (rejected on the grounds provided in Claim 2. According to Spec filed 3/13/2019 at [0006] this claim is the definition of BD rate, claimed in Claim 2). 

	Regarding Claim 14, Claim 14 is rejected on the grounds provided in Claim 4. 
	Regarding Claim 15, Claim 15 is rejected on the grounds provided in Claim 6. 
	Regarding Claim 16, Claim 16 is rejected on the grounds provided in Claim 7.
Regarding Claim 20, Claim 20 is rejected on the grounds provided in Claim 11. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bjontegaard (NPL “Calculation of average PSNR differences between RD-curves,” VCEG-M33, 2001) in view of Huszar (US PG Publication 2018/0240017) and Netflix (NPL, “Toward a Practical Perceptual Video Quality Metric,” Netflix Tech Blog, June 2016, available at https://netflixtechblog.com/toward-a-practical-perceptual-video-quality-metric-653f208b9652).

	Regarding Claim 3, Bjontegaard discloses the computer-implemented method of claim 1, wherein each quality score included in the first plurality of quality scores (four data points of PSNR at different bitrates, Fig. 3) is a different value for a metric (PSNR, Fig. 3). 
Bjontegaard does not explicitly disclose, but Netflix (NPL, “Toward a Practical Perceptual Video Quality Metric,” Netflix Tech Blog, June 2016, available at https://netflixtechblog.com/toward-a-practical-perceptual-video-quality-metric-653f208b9652) teaches wherein the metric is the Video Multimethod Assessment Fusion (VMAF) metric (Video multimethod assessment fusion, Pages 14-19).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the PSNR model of Bjontegaard or the perceptual loss model of Huszar with VMAF because Netflix teaches that VMAF is a perceptual quality model that exhibits strong correlation with a mean opinion score, how non-experts would perceive the video quality, and is a better predictor of perceptual quality than the best competing quality model, PSNRHVS (Pages 7, 16-17). 

	Regarding Claim 13, Claim 13 is rejected on the grounds provided in Claim 3. 

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bjontegaard (NPL “Calculation of average PSNR differences between RD-curves,” VCEG-M33, 2001) in view of Huszar (US PG Publication 2018/0240017), Netflix (NPL, “Toward a Practical Perceptual Video Quality Metric,” Netflix Tech Blog, June 2016, available at https://netflixtechblog.com/toward-a-practical-perceptual-video-quality-metric-653f208b9652), and Kirkman (NPL “Kolmogorov-Smirnov Test,” http://www.physics.csbsju.edu/stats/  2007).

	Regarding Claim 9, Bjontegaard discloses the computer-implemented method of claim 1, wherein the configuration is an encoding configuration (H.26L simulation, Section 1 Intro).
Bjontegaard does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the values are bootstrap values (deep neural networks 150_1…150_n, scores from each committee member [0036], Fig. 1, [0035]).
Bjontegaard does not explicitly disclose, but Netflix teaches wherein the analysis is content analysis (performance of metric, Page 16) for a first type of video content (e.g., high noise video, computer graphics, TV drama, Page 16).
Bjontegaard does not explicitly disclose, but Kirkman (NPL “Kolmogorov-Smirnov Test,” http://www.physics.csbsju.edu/stats/  2007) teaches further comprising performing one or more analysis operations (Kolmogorov-Smirnov Test, Title) based on the distribution of values (two data sets, summary) to quantify a performance of the test configuration (compare treatment group to control group, Introduction). 
It would have been obvious to one of ordinary skill in the art before the application was filed to analyze the encoders of Bjontegaard by content types because it was well-known in the art before the application was filed that different image types, for example text, computer graphics, natural images do well under different encoding schemes, therefore comparing encoders across multiple image-types would not enable precise analysis of how an encoder performs against another encoder. 
It would have been obvious to one of ordinary skill in the art before the application was filed to compare the distribution of BD rates among different encoding schemes and images using the Kolmogorov-Smirnov Test because Kirkman teaches that the Kolmogorov-Smirnov Test makes no assumptions about the underlying distribution of the data, which is very useful in empirical datasets where the data are usually non-normally distributed, making other tests, such as the t-test, unusable. 

	Regarding Claim 10, Claim 10 is rejected on the grounds provided in Claim 19. 
	Regarding Claim 18, Claim 18 is rejected on the grounds provided in Claim 9. 

	Regarding Claim 19, Bjontegaard discloses the one or more non-transitory computer readable media of claim 11, 
wherein the configuration is an encoding configuration (H.26L simulation, Section 1 Intro); and
wherein the performance is an encoding performance (Average bitrate difference in % over the whole range of PSNR, Section 4.1).
	Bjontegaard does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the values are bootstrap values (deep neural networks 150_1…150_n, scores from each committee member [0036], Fig. 1, [0035]).
Bjontegaard does not explicitly disclose, but Kirkman (NPL “Kolmogorov-Smirnov Test,” http://www.physics.csbsju.edu/stats/  2007) teaches further comprising performing a Kolmogorov Smirnov test (Kolmogorov-Smirnov Test, Title) based on the distribution of values (the data, first of two data sets, summary) and another distribution of values associated with a different configuration (the data, second of two data sets, summary) to compare a performance of the test configuration (treatment group, Introduction) to a performance of the different configuration (control group, Introduction). 
It would have been obvious to one of ordinary skill in the art before the application was filed to use bootstrapping to replace the quality model of Bjontegaard with a bootstrap-trained deep neural network quality model because Huszar teaches that the deep neural network quality model provides a systematic way to build a power metric that can be continuously improved by collecting more data, yet can be trained with much fewer data points than traditional deep neural networks [0015].
It would have been obvious to one of ordinary skill in the art before the application was filed to compare the distribution of BD rates among different encoding schemes and images using the KS test because Kirkman teaches that the KS test makes no assumptions about the underlying distribution of the data, which is very useful in empirical datasets where the data are usually non-normally distributed, making other tests, such as the t-test, unusable. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bjontegaard (NPL “Calculation of average PSNR differences between RD-curves,” VCEG-M33, 2001) in view of Huszar (US PG Publication 2018/0240017), and Minitab (NPL “Understanding Hypothesis Tests: Confidence Intervals and Confidence Levels,” available at https://blog.minitab.com/blog/adventures-in-statistics-2/understanding-hypothesis-tests-confidence-intervals-and-confidence-levels 2015).

	Regarding Claim 17, Bjontegaard discloses the one or more non-transitory computer readable media of claim 11.
	Bjontegaard does not explicitly disclose, but Huszar teaches wherein the values are bootstrap values (deep neural networks 150_1…150_n, scores from each committee member [0036], Fig. 1, [0035]).
Bjontegaard does not explicitly disclose, but Minitab (NPL “Understanding Hypothesis Tests: Confidence Intervals and Confidence Levels,” available at https://blog.minitab.com/blog/adventures-in-statistics-2/understanding-hypothesis-tests-confidence-intervals-and-confidence-levels 2015) teaches further comprising generating a confidence interval (e.g., 267 – 394, Figure, Section “confidence interval and margin of error”) based on the distribution of values (distribution figure, Section “confidence interval and margin of error”) and a confidence level (95%, figure, Section “confidence interval and margin of error”).
It would have been obvious to one of ordinary skill in the art before the application was filed to use confidence interval to measure the divergence of the bootstrapped models of Huszar because Minitab teaches confidence intervals can be used to assess the precision of the sample estimate. For a specific variable, a narrower confidence interval [90 110] suggests a more precise estimate of the population parameter than a wider confidence interval [50 150] (Section “How to correctly interpret confidence intervals…”).

Response to Arguments
Applicant's arguments filed 9/22/2020 have been fully considered but they are not persuasive.
Applicant argues on page 9 that Huszar does not disclose that the scores generated by those other deep neural networks150_1 to 150_n are related to an accuracy of the score generated by the deep neural network trained based on the particular set of training data. This argument is addressed by the addition of the Breiman reference. Breiman teaches a baseline model trained on the dataset L, while bootstrap models are trained from replicates of the set L. In Breiman, the baseline model is compared against the bootstrapped model.
Furthermore, Applicant’s specification at [0029-0030] discloses that the accuracy is reflected by the size of the confidence interval of the bootstrapped scores [0030]; i.e., if the confidence interval of the bootstrapped scores is larger [0030], reflecting uncertainty [0029], then the model can be retrained to improve accuracy [0030]. The variance in the bootstrap scores indicates whether the model is accurate or needs to be retrained.
Huszar teaches that the accuracy is reflected by the size of the variance of the bootstrapped scores [0036, 0038]; i.e., if the variance/diversity/disagreement of the bootstrapped scores is larger [0036], reflecting uncertainty in the score [0036], then the model can be retrained to achieve convergence [0038], i.e., accuracy [0045]. The variance in the bootstrap scores indicates whether the model is accurate or needs to be retrained.
	Huszar’s teaching is synonymous with Applicant’s disclosure. As Huszar is modified by Breiman to train one of the models based on the entire training set L, the variance in the bootstrapped score further reflects the accuracy of that model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haug; Peter J. et al.
US 20080133275 A1
SYSTEMS AND METHODS FOR EXPLOITING MISSING CLINICAL DATA


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485